Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 201670094 filed in Denmark on February 24, 2016.   

DETAILED ACTION
Claims 1 - 21 are pending in the application, claims 20 and 21 are new. 
Claims 1, 10 and 13 are independent. 
Claims 10 – 12, 20, and 21 are allowable. 
This action is non-final and is based on a new 35 U.S.C. §103 prior art reference. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 13 is rejected under 35 USC 112(b). As stated under MPEP §608.01(m) and MPEP Form paragraph 07-34-15, claims must be written in a single sentence.  Claim 13 line 23 states: “…indicate a direction for reading. The apparatus being configured for providing…”  Thus claim 13 has two sentences.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 7, 8, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Debus (U.S. PG Pub. No. 20160182833) in view of Anderson (US Patent No. 7,637,436) in further view of Storch et al. (US Patent No. 6,062,481), herein “Storch” in further view of Gagner et al. (US PG Pub. No. 20110065496), herein “Gagner.”


Regarding claim 1,
Debus teaches a method of operating an apparatus for cutting printed
sheets1 (4), the apparatus comprising a flatbed cutting machine, (Par. 0023: “…cutting table 30 with a conveyor surface 35.” Fig. 1. See figure 3 items 330 and 335.) which comprises a work plane (2) with an upper surface (3) (surface 35, Fig. 1, surface 335, Fig. 3) for receiving the printed sheets (4) thereon; (Par. 0004: “As such, the cutting process can be computerized. A set of "cutting blueprints," created especially for a given cutting project, can direct the computer how to cut a given sheet of plastic, paper, metal or other material.”) 
 	the apparatus comprising a first camera (9) (camera 360, Fig. 3) arranged over the work plane (2) at a first distance above the work plane (2) and configured for imaging part of the upper surface (3) or the entire upper surface (3) of the work plane (2); (Par. 0025: “Referring now to FIG. 3, an embodiment of the invention is 
the apparatus further comprising an operating group (5) (Fig. 3, item 342)  mobile along the work plane (2) at a second distance from the work plane (2), and the operating group comprising a cutting member (6) (cutter 321) mobile together with the operating group (5) for cutting the sheets (4) when placed on the work plane (2); (Par. 0025: “Referring now to FIG. 3, an embodiment of the invention is shown. FIG. 3 shows cutting machine 300 comprising a cutting table 330, arm 340, and computer 312. Position camera 360 is extended above the table 330 by camera mount arm 370. Table 330 has a track system 380 along each longitudinal edge. Arm 340 attaches to the track system 380 on each side and extends across the table supporting central unit 342. The track system 380 allows the arm 340 to slide along the length of table 330. Central unit 342 comprises a cutting camera 322 and a cutter 321. Central unit 342 can slide along the arm 340. Cutter 321 is therefore capable of reaching virtually any point on table 330. The surface 335 of table 330 in this embodiment has a conveyor belt type construction such that it will move slidably along table 330. A vacuum 350 pulls away cutting debris and deposits it in a receptacle 315. Computer 312 controls the machine 300.” 
wherein the first distance is larger than the second distance and the camera (9) is provided remote and free from the operating group (5) for preventing mechanical collision between the operating group (5) and the first camera (9) when the operating group is moving along the work plane (2); , (Par. 0025: “Position camera 360 is extended above the table 330 by camera mount arm 370.”  Par. 0030: “Camera mount arm 370 can hold and support position camera 360 above table 330. Camera mount arm 370 will likely also support the tube for vacuum 350. Other configurations are possible. For example, position camera 360 can be incorporated into a ceiling or some other fixture. Position camera 360 can accomplish a variety of tasks: safety zone detection (discussed below), edge detection, sheet position and more.”  Figure 3.  Examiner’s Note – Figure 3 depicts the camera 360 being a greater distance than the cutting group that slides in the table area. Figure 3 shows, and paragraphs as cited support, the camera mount 370 and camera 360 that is above, free and independent from the cutter apparatus (group) (items 340 and 342).) 
 the apparatus further comprising a computer system (8) (computer, Fig. 3, item 312) functionally connected to the first camera (9) and configured for receiving digital images from the first camera (9); (Par. 0026: “Referring to FIG. 3, with continuing reference to FIG. 2, the capabilities of cutting machine 300 can be described. In the prior art an operator would place sheet 100 on table 330 and then line up the cutting camera over guide dots 80 and code 84 and help the machine to calibrate and orient itself with respect to sheet 100. With the invention however, the operator places sheet 100 on table 330 and walks away. Position camera 360 can be set to automatically recognize when a new sheet 100 is placed on the table 330. The computer 312, using the position camera 360, will search sheet 100 for guide dots 80 and/or code 84. If these cannot be found the computer 312 can tell arm 340 to move and uncover any area that was hidden from position camera 360.” Par. 0030: “…position camera 360 will be a 16 MP digital camera. But a variety of configurations of cameras and camera resolution are available. Position camera 360 will be connected to the computer 312 so that computer 312 can receive and analyze the images captured by position camera 360.” ) 
wherein the computer system (8) is programmed to analyse the received digital images with respect to image data resembling characteristics for a fiducial (15); (Par. 0029: “The cutting camera 322 of FIG. 3 can be attached or integrated into the central unit 342. In most embodiments the cutting camera will be a digital camera of fewer megapixels than the position camera 360. For example, cutting camera 322 may be a 1 MP digital camera. A variety of configurations are possible. Cutting camera 322 will be connected to the computer 312. This allows the cutting camera 322 to send images to the computer 312 for analysis.” Par. 0030: “Position camera 360 will be connected to the computer 312 so that computer 312 can receive and analyze the images captured by position camera 360.” Par. 0027: “The computer 312 uses the position camera 360 to located each sheet 402, 403, 404 and 405 and their approximate locations. The position camera 360 can also locate the guide dots 480 and code 484 for each sheet 402, 403, 404 and 405.” See figures 2 and 4, items 84 and 484, respectively, depicting a code.  Examiner’s Note – Code 484 is the fiducial similar to the instant application fiducial and as explained in specification paragraph 0012.) 
the fiducial (15) comprising an optically readable two-dimensional code for a numeric or alphanumeric sequence; (Par. 0034: “Code 84 can be a QR code, a bar code, or a variety of other symbols or codes.”) 
the method comprising placing a printed sheet (4) on the work plane (2), the printed sheet (4) comprising the fiducial (15) on its upper side, providing an image of the sheet (4) by the first camera (9) while the sheet (4) is on the work plane (2); (Par. 0024: “A typical cutting project sheet 100 is shown in FIG. 2. Sheet 100 could be a typical cutting project in the prior art but also for use with embodiments of the present invention. Sheet 100 features various signage 90, 91, and 92 to be cut. Signage 90, 91, 92 could be intended for advertising signs, car magnets, posters or other things. Sheet 100 comprises a plurality of dots 82. The dots can be seen by a cutting camera, allowing the camera to locate itself in relation to the sheet 100. Guide dots 80 are often placed next to code 84. An operator will place a cutting camera over the guide dots 80. The computer will recognize the guide dots 80 and scroll right to read code 84. Code 84 will identify the cutting project. The computer can then load the blueprints for the particular cutting project and begin cutting. The guide dots 80 and other dots 82 can be used by the computer and cutting camera to orient the cutting process.”) 
by the computer system, (8) receiving and analysing the image and finding the fiducial (15) in the image, and determining and decoding the two-dimensional code to extract an ID code that identifies the graphics on the sheet ( 4) and that differentiates it from other sheets with different graphics; (Par. 0024: “A typical cutting project sheet 100 is shown in FIG. 2. Sheet 100 could be a typical cutting project in the prior art but also for use with embodiments of the present invention. Sheet 100 features various signage 90, 91, and 92 to be cut. Signage 90, 91, 92 could be intended for advertising signs, car magnets, posters or other things. Sheet 100 comprises a plurality of dots 82. The dots can be seen by a cutting camera, allowing the camera to locate itself in relation to the sheet 100. Guide dots 80 are often placed next to code 84. An operator will place a cutting camera over the guide dots 80.  The computer will recognize the guide dots 80 and scroll right to read code 84. Code 84 will identify the cutting project. The computer can then load the blueprints for the particular cutting project and begin cutting. The guide dots 80 and other dots 82 can be used by the computer and cutting camera to orient the cutting process.” Par. 0027: “FIG. 4, with continuing reference to FIGS. 2 and 3, shows how multiple projects can be placed on a cutting table 400 according to the invention. Under the prior art a human operator would have to calibrate and load each of these cutting projects into the machine 400. However, under the invention the position camera 360 sees each sheet 402, 403, 404, and 405. The computer 312 uses the position camera 360 to located each sheet 402, 403, 404 and 405 and their approximate locations. The position camera 360 can also locate the guide dots 480 and code 484 for each sheet 402, 403, 404 and 405. The position camera 360 may not be able to read the code 484.”  Par. 0036: “In some embodiments with a powerful position camera 360 there may be no need for one or more of the cutting camera 322, dots 82, guide dots 80, or code 84. In such embodiments the position camera will be strong enough to read code 84 or dots 80 or 82 from its position, without the help of cutting camera 322.” Par. 0034: “Code 84 can be a QR code, a bar code, or a variety of other symbols or codes. The purpose is to identify a cutting project so the computer 312 can access the associated cutting blueprints.) 
by the computer accessing a digital database and extracting stored data uniquely related to the extracted ID code and determining a cutting curve for the graphics on the basis of the extracted stored data, the cutting curve being specific for the ID code; (Par. 0027: “FIG. 4, with continuing reference to FIGS. 2 and 3, shows how multiple projects can be placed on a cutting table 400 according to the invention. Under the prior art a human operator would have to calibrate and load each of these cutting projects into the machine 400. However, under the invention the position camera 360 sees each sheet 402, 403, 404, and 405. The computer 312 uses the position camera 360 to located each sheet 402, 403, 404 and 405 and their approximate locations. The position camera 360 can also locate the guide dots 480 and code 484 for each sheet 402, 403, 404 and 405.” Par. 0028: “computer 312 can have a network connection to a database or another computer that stores project blueprints. Computer 312 will have software and/or hardware capable of controlling the various parts of cutting machine 300 and loading associated blueprints.” Figure 4. Examiner’s Note – Figure 4 shows several sheets (402, 403, 404, and 405) with the attached code (484) where the computer can access the database to load the blueprints and these cutting sheets have several complex curves and shapes directly on point with the instant application.) 
submitting computer instructions to the machine for moving the operating group (5) with the cutting element (6) along the work plane (2) for cutting the sheet (4) along the cutting curve. (Par. 0033: “Arm 340 of FIG. 3 attaches to the sides of table 330 and supports central unit 342. Arm 340 can move along the length of table 330 by means of a track system 380. A variety of sliding mechanisms are compatible of allowing arm 340 to move along table 330. Arm 340 is in communication with computer 312 and computer 312 directs its movements. It will generally be preferable for arm 340 to connect to a track system 380 on the sides of table 330. A track system 380 on the edge of the top of table 330 will tend to detract from the available cutting space on surface 335. But such configurations are possible.” Par. 0037: “Computer 312 can continuously analyze the images from position camera 360 and determine if a foreign object is on the table or in a dangerous position. Computer 312 can turn off the cutter 321, move central unit 342, slow down cutter 321, pause cutter 321, or take another precautionary step as necessary.” Par. 0034, line 6: “Their pattern can be set by users.” Par. 0028: “In some embodiments computer 312 will comprise a keyboard, a screen, a mouse, a hard drive, a processor, and memory. A variety of configurations are possible. In some embodiments the computer 312 will utilize a touch screen or may take the form of a tablet computer. Computer 312 will have access to blueprints for various cutting projects.” Par. 0035: “Another embodiment of the invention allows the position camera 360 to identify the cutting project by itself, either from reading a code 84 by itself, or by recognizing the shape of the media. The computer 312 would then load and read the instructions for the project. Then the computer 312 could move the cutting camera 322 over the first dot to calibrate and begin the cutting process.” See also Par. 0042.) 
	Debus does not teach the amended elements of dark and bright fields with a concentric bright frame.  However, Anderson does teach fields code, having dark and
bright fields for a numeric or alphanumeric sequence; the fiducial (15) is rectangular and comprises an elongated dark frame (16) inside which there is provided an elongated concentric bright frame (17), both frames (16, 17) being symmetrical about a central line (23), and inside the bright frame (17), there is provided the optically readable (Col. 1, lines 35 – 36: “Barcodes are basically a printed representation of data that can be optically scanned…”) two-dimensional code for said numeric or alphanumeric sequence (Col. 1, lines 47 – 49: “Two dimensional barcodes contain more data and appear as a cluster of black and white squares within a border of black and white lines.” Examiner’s Note – Figure 1 of Anderson below shows an elongated dark frame with the bar code being symmetrical about a central line and a bright frame between the field codes and the dark frame.) 
               
    PNG
    media_image1.png
    406
    595
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of a cutting device that uses a camera that reads fiducials as in Debus with a bar code that has dark frame surrounding a bright frame with a symmetrical dimensions about a center line as in Anderson in order to have a standard for a barcode that is able to be scanned by a scanner for a known pattern of black and white spaces. (Col. 1, lines 35 – 63) 
Even though Anderson might implicitly teach that a fixed font size may be used in printing the white and black spaces in Col. 5, lines 26 – 42; Debus and Anderson do not explicitly teach that the dark and light fields are identical in size.  However, Storch does teach an array of a plurality of binary fields (18) with identical size, where each of the binary fields 18 is either a dark field (19) or a bright field (20);  (Abstract, line 8: “…using the same x width…” Col. 19, lines 50 - 59: “In working toward the optimal bar code, one should have a clear understanding of the theoretically perfect code. In according with the theory of numbers, a perfect black and white code, given a starting point and a reading direction for the moment, is comprised of equal width black and white stripes only and uses only one stripe per binary digit. Its "ratio" would be perfect, 1:1, i.e., conventional binary notation could thus be represented in a bar code directly: one white stripe equals binary 0 and one black stripe equals binary 1. This theoretically perfect bar code, in accord with the theory of numbers, may be descriptively called a "Straight Binary Bar Code." This is the most efficient scheme to represent information conceivable with two characters (a black and a white stripe in this case). Indeed, this fact has been at the very foundation of mathematics for over three thousand years.” See also Col. 15, lines 59 – 64.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of a cutting device that uses a camera that reads fiducials as in Debus with a bar code that has dark frame surrounding a bright frame with a symmetrical dimensions about a center line as in Anderson with a bar code that has equal white and black widths as in Storch in order to improve reading of bar coded information, to improve the reliability of bar codes, to provide new coding applications for bar codes, to improve the information handling capacity of bar codes, to make bar codes more compact. (Col. 4, lines 6 – 9) 
Debus, Anderson, and Storch does not teach a square indicating the orientation of the fiducial.  However, Gagner does teach one end of the frame (16) has a specific orientation mark (21), comprising a square (22) that is offset from a longitudinal center line (23), in order to indicate a direction for reading (Par. 0066: “At block 704, the gaming machine 560 determines the orientation of the fiducial marker. In one implementation, the image processing unit 562 detects the bounding indicator of the fiducial marker to determine the orientation of the fiducial marker. In one example, the bounding indicator can comprise a bounding square. In this example, the image processing unit 562 can determine the orientation of the fiducial marker by performing measurements on the location of the corners of the bounding square and the angles of the corners of the square. The image processing unit 562 can determine the location of the corners of the bounding square and determine the angles of the corners of the square, and comparing them to a reference, in order to determine the orientation of the fiducial marker. It is noted, however, that in other implementations the gaming machine 560 can determine the orientation of the fiducial marker by other methods. It is further noted that in other implementations the bounding indicator can be other types of indicators besides a bounding square, as long as the orientation of the fiducial marker can be determined from the indicator. In some implementations, the image processing unit 562 can also use the bounding indicator to help identify the location of the fiducial code. The bounding indicator can be larger or otherwise be easier to detect with machine vision than the fiducial code. In this example, once the bounding indicator is detected, the gaming machine 560 can focus within or around the bounding indicator to detect the fiducial code. In other implementations, the gaming machine 560 can use the fiducial code and/or other metadata embedded within the fiducial marker to determine the orientation of the fiducial marker. After block 704, the flow continues at block 706.” Examiner’s Note – Gagner does not teach that the square is offset to longitudinal center line but this may a rearrangement of part or design choice and considered a routine expedite under MPEP §2144.04(I) or (VI)(C).) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of a cutting device that uses a camera that reads fiducials as in Debus with a bar code that has dark frame surrounding a bright frame with a symmetrical dimensions about a center line as in Anderson with a bar code that has equal white and black widths as in Storch with determine the correct orientation of a fiducial by the use of a square as in Gagner in order to help the camera identify the location of the fiducial marker. (Par. 0026) 


Regarding claim 2,
Debus, Anderson, Storch, and Gagner teach the limitations of claim 1 which claim 2 depends. Debus also teaches that the extracted stored data comprise computer readable information about the position and orientation of the fiducial relatively to the graphics (11A, 11B, 11C) on the sheet (4); the method further comprising, by the computer system (8), determining the orientation and position of the fiducial on the work plane (2) on the basis of the image of the fiducial (15) and determining the orientation and position of the graphics (11A, 11B, 11C) on the work plane (2) from the determined position and orientation of the fiducial (15) and the extracted stored data containing the position and orientation of the fiducial relatively to the graphics (11A, 11B, 11C).  (Par. 0027: “FIG. 4, with continuing reference to FIGS. 2 and 3, shows how multiple projects can be placed on a cutting table 400 according to the invention. Under the prior art a human operator would have to calibrate and load each of these cutting projects into the machine 400. However, under the invention the position camera 360 sees each sheet 402, 403, 404, and 405. The computer 312 uses the position camera 360 to located each sheet 402, 403, 404 and 405 and their approximate locations. The position camera 360 can also locate the guide dots 480 and code 484 for each sheet 402, 403, 404 and 405. The position camera 360 may not be able to read the code 484. If needed, the computer 312 will send the cutting camera to read guide dots 480 and code 484. The position camera 360, guided by the computer 312 can also locate the first dot. The first dot may be different for each project and may be identified in the blueprints for a cutting project. The computer 312 can use position camera 360 to find the general location of the first dot and then send cutting camera to view the first dot up close. The cutting camera 322 will often start at the first dot and then move to a second dot whose location is part of the blueprints. This helps the machine 300 ensure that cutter 321 is located properly on the cutting project. As shown in FIG. 4, an operator can place multiple projects on the cutting table 400 and allow the cutter to finish the jobs without further adjustment.” Par. 0036: “In some embodiments with a powerful position camera 360 there may be no need for one or more of the cutting camera 322, dots 82, guide dots 80, or code 84. In such embodiments the position camera will be strong enough to read code 84 or dots 80 or 82 from its position, without the help of cutting camera 322. And in some embodiments the position camera 360, because it can see a sheet or piece of media in great detail, can automatically recognize a cutting project on a sheet and automatically access the associated cutting blueprints. The computer 312 would then be able to calibrate and situate the cutter 321 and begin and complete the cutting process.”) 

Regarding claim 3,
Debus, Anderson, and Storch, and Gagner teach the limitations of claim 1 which claim 3 depends. Debus also teaches that the operating group (5) further comprises a second camera (7), which is a mobile along the work plane (2) as part of the operation group (5), the second camera being configured for imaging prints on the printed sheets (4); the method comprising providing a plurality of reference markers (27) (guide dots 80, figures 2 and 4) distributed around the graphics on the sheet (4); from the stored data, on the basis of the ID code, extracting a first set of digital data that represent predetermined positions of the reference markers (27) on the sheet (4); under control of the computer system (8) moving the second camera (7) along the work plane to the predetermined positions and imaging the areas around the actual reference markers (27) on the sheet and analysing the images for detecting actual positions of the reference markers (27); (Par. 0026: “Referring to FIG. 3, with continuing reference to FIG. 2, the capabilities of cutting machine 300 can be described. In the prior art an operator would place sheet 100 on table 330 and then line up the cutting camera over guide dots 80 and code 84 and help the machine to calibrate and orient itself with respect to sheet 100. With the invention however, the operator places sheet 100 on table 330 and walks away. Position camera 360 can be set to automatically recognize when a new sheet 100 is placed on the table 330. The computer 312, using the position camera 360, will search sheet 100 for guide dots 80 and/or code 84. If these cannot be found the computer 312 can tell arm 340 to move and uncover any area that was hidden from position camera 360. Once the guide dots 80 or code 84 are found the computer can move the arm 340 and central unit 342 so that cutting camera 322 can read guide dots 80 and code 84. Position camera may be able to read the dots 80, 82 by itself and even potentially the code 84. Computer 312 will then load the blueprints associated with code 84, calibrate and orient the machine 300 and begin cutting. The computer 312 will direct the cutter 321 along sheet 100 to cut out signage 90, 91, and 92. The cutter 321 can therefore complete the cutting project without further human interaction. Surface 335 can be a conveyor belt and can also move the sheet 100 along table 330. The cutting camera 322 can be used to intermittently or continuously look for further dots 82 on sheet 100. This can provide ongoing calibration and quality control during the cutting process.” See also Par. 0034 0036.) 
by the computer system (8) comparing the actual positions with the predetermined positions of the reference markers (27), and in case of deviations, adjusting the cutting curve to compensate for the deviations and performing precise computer-controlled cutting of the graphics despite two-dimensional distortions of the graphics on the sheet (4).  (Par. 0037: “Position camera 360 can see the entire table 330. Computer 312 can continuously analyze the images from position camera 360 and determine if a foreign object is on the table or in a dangerous position. Computer 312 can turn off the cutter 321, move central unit 342, slow down cutter 321, pause cutter 321, or take another precautionary step as necessary.” Par. 0026: “Once the guide dots 80 or code 84 are found the computer can move the arm 340 and central unit 342 so that cutting camera 322 can read guide dots 80 and code 84. Position camera may be able to read the dots 80, 82 by itself and even potentially the code 84. Computer 312 will then load the blueprints associated with code 84, calibrate and orient the machine 300 and begin cutting. The computer 312 will direct the cutter 321 along sheet 100 to cut out signage 90, 91, and 92. The cutter 321 can therefore complete the cutting project without further human interaction. Surface 335 can be a conveyor belt and can also move the sheet 100 along table 330. The cutting camera 322 can be used to intermittently or continuously look for further dots 82 on sheet 100. This can provide ongoing calibration and quality control during the cutting process.” See also Par. 0036.) 

Regarding claim 4,
Debus, Anderson, Storch, and Gagner teach the limitations of claim 1 which claim 4 depends. Debus also teaches that the first camera (9) is imaging a larger area of the upper surface (3) with a lower resolution than the second camera (7).  (Par. 0027: “The computer 312 uses the position camera 360 to located each sheet 402, 403, 404 and 405 and their approximate locations. The position camera 360 can also locate the guide dots 480 and code 484 for each sheet 402, 403, 404 and 405. The position camera 360 may not be able to read the code 484. If needed, the computer 312 will send the cutting camera to read guide dots 480 and code 484.” Par. 0027: “The computer 312 can use position camera 360 to find the general location of the first dot and then send cutting camera to view the first dot up close.” Par. 0030: “Position camera 360 of FIG. 3 can be located sufficiently above table 330 such that it can view the entire surface 335. Generally position camera 360 will be of a larger resolution than cutting camera 322. For example, in a typical embodiment cutting camera 322 will be a 1 MP digital camera and position camera 360 will be a 16 MP digital camera. But a variety of configurations of cameras and camera resolution are available.”  Examiner’s Note – Debus teaches both embodiments of the resolutions of position camera and cutting camera where the position camera may not be able to read the code (84 and 484) as taught in paragraph 0027. But paragraph 0030 and 0036 teaches that the position camera 360 is a high position camera has a high resolution.  Paragraph 0030 also teaches that a variety of configurations of camera resolutions are possible.) 

Regarding claim 7,
Debus, Anderson, Storch, and Gagner teach the limitations of claim 1 which claim 7 depends. Debus also teaches that the first camera (9) is a stationary camera that is imaging the entire upper surface (3) of the work plane (2). (Par. 0030, line 13: “…camera 360 can be incorporated into a ceiling or some other fixture.”) 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Debus in view of Anderson in further view of Storch in further view of Gagner et al. (US PG Pub. No. 20110065496), herein “Gagner.” 
	
Regarding claim 8,
Debus, Anderson, Storch, and Gagner teach the limitations of claim 1 which claim 8 depends.  Gagner also teaches that method comprises providing the fiducial (15) with a printed rectangular or square frame (16) in addition to an orientation marker (22) that uniquely indicates a reading direction of the code (18) relatively to the frame (16), the frame being provided around the optically readable two-dimensional code (18) or being part of it, wherein the method comprises locating the frame in the image by the computer,  identifying the orientation marker, determining the orientation and position of the fiducial (15) on the upper surface (3) from the frame and the orientation marker.  (Par. 0021: “In one implementation, at stage A, the gaming machine 160 detects a fiducial marker in one or more images captured by a camera 165 of the gaming machine 160. In one example, a player positions a game ticket 122 (or other object) including a fiducial marker 124 in the field of vision of the camera 165. The camera 165 captures video of objects in the field of vision of the camera 165 including the game ticket 122 with the fiducial marker 124. In this example, an image processing mechanism of the gaming machine 160 detects the fiducial marker 124 on the game ticket 122 captured in the video. In one implementation, the fiducial marker 124 can include a fiducial code 125 and a bounding indicator 126. In some examples, the fiducial code 125 may include a 1D barcode, 2D barcode, geometric patterns, text, or a combination thereof, that can be used to identify which augmented reality object to render. The fiducial code 125 may also include additional metadata and other information associated with the fiducial marker, e.g., a serial number to track when the player uses the fiducial marker. In one example, the bounding indicator 126 may include a bounding square or similar indicator that surrounds the fiducial code 125 and helps to identify the location of the fiducial code 125. The bounding indicator 126 can also indicate the orientation of the fiducial marker 124, as will be further described below.” Par. 0066: “…the bounding indicator can comprise a bounding square. In this example, the image processing unit 562 can determine the orientation of the fiducial marker by performing measurements on the location of the corners of the bounding square and the angles of the corners of the square.” See also Par. 0023.) 
	
Regarding claims 13, 14, 18, and 19, they are directed to a system or apparatuses to implement the method of steps set forth in claims 1, 2, 4, and 7. respectively. Anderson also teaches the amended portion that the fiducial comprising a rectangular dark frame (16)_inside which there is provided an elongated concentric bright frame (17), both frames (16, 17) being symmetrical about a central line (23), and inside the bright frame (17), there is provided the optically readable two-dimensional code for said numeric or alphanumeric sequence, which is an array of a plurality of binary fields (18) with identical size, where each of the binary fields 18 is either a dark field (19) or a bright field (20), (Col. 4, line 47 – Col. 5, line 14 and Figure 1).  And Gagner teaches the amended portion in claim 13 that one end of the frame (16) has a specific orientation mark (21), comprising a square (22) that is offset from a longitudinal center line (23), in order to indicate a direction for reading.  (Par. 0066).  Debus, Anderson, Storch, and Gagner teach the claimed method of steps in claims 1, 2, 4, and 7.  Therefore, Debus, Anderson, Storch, and Gagner teach the system or apparatuses to implement the claimed method of steps in claims 13, 14, 18, and 19. 


Claims 5, 6, and 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Debus in view of Anderson in further view of Storch in further view of Gagner in further view of Mikkelsen et al. (US Patent No. 6,772,661), herein “Mikkelsen.” 
	
Regarding claim 5,
Debus, Anderson, Storch, and Gagner teach the limitations of claim 1 which claim 5 depends. Debus also teaches providing a plurality of reference markers (27) that are distributed around the graphics on the sheet (4); from the stored data, on the basis of the ID code, extracting a first set of digital data that represent predetermined positions of the reference markers (27) on the sheet (4); by the computer system (8) receiving the image of the sheet as taken by the first camera (9) and automatically analysing the image with respect to actual positions of the reference markers (27) on the sheet (4), (See previous rejections for claims 1 – 4, and Par. 0028: “These blueprints may be stored locally on a hard drive or memory. Alternatively, computer 312 can have a network connection to a database or another computer that stores project blueprints. Computer 312 will have software and/or hardware capable of controlling the various parts of cutting machine 300 and loading associated blueprints. Computer 312, via software or hardware, knows the location of arm 340, central unit 342, cutting camera 322, cutter 321, and position camera 360. Other data possibly needed by computer 312 would be the dimensions of the table 330 and surface 335, and the height and location of the cutting camera 322, table 330, and position camera 360. Knowing these locations allows the computer 312 to take cutting blueprints and adapt them to the exact layout of the cutting machine 300.”) 
The previous references do not teach comparing actual positions of the reference markers with predetermined positions and then compensating for the deviations. However, Mikkelsen does teach comparing the actual positions with the predetermined positions of the reference markers, and in case of deviations, adjusting the cutting curve to compensate for the deviations and performing precise computer-controlled cutting of the graphics despite two dimensional distortions of the graphics on the sheet (4). (Col. 4, lines 22 – 30:  “During operation of the method of this invention, a predetermined cutting path which matches the perimeter of the graphics area as originally printed, is deviated from only to the extent dictated by the changing relationships of the marks with respect to one another. Based on such changing relationships, a resulting path adjustment occurs and occurs on a continuing basis, to obtain the most accurate cutting path.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of a cutting device that uses a camera that reads fiducials as in Debus with a bar code that has dark frame surrounding a bright frame with a symmetrical dimensions about a center line as in Anderson with a bar code that has equal white and black widths as in Storch with determine the correct orientation of a fiducial by the use of a square as in Gagner with a camera and cutting apparatus and method that is able to adjust the cutting path when the marks deviate from a predetermined relationship with each other as in Mikkelsen in order to have a highly accurate cutting method or apparatus that can cut graphics and adjust for deviations. (Col. 1, lines 17 – 25 and Col. 4, lines 27) 

Regarding claim 6,
Debus, Anderson, Storch, Gagner, and Mikkelsen teach the limitations of claim 5 which claim 6 depends. Mikkelsen also teaches that the method comprises adjusting the cutting curves by the computer system on the basis of images only received from the first camera. (Col. 7, lines 8 – 15: “The sensor or detector 22 may be a CCD camera, which is known in the art. The cutter drivers (not shown) are also known in the art. In operation, sensor 22 is caused to be positioned over a registration mark 44. Sensor 22 finds the mathematical center of a registration mark 44 and defines its position in X-Y coordinates of work surface 16. Two other registration marks 44 are located and their centers are defined by X-Y coordinates in like manner.” Examiner’s Note – Debus also teaches that the first camera takes the images of the both the dots (80 and 82) and the code (84 and 484).) 

Regarding claims 15 - 17, they are directed to a system or apparatuses to implement the method of steps set forth in claims 5 and 6 respectively and claim 17 is a combination of claims 3 and 5.  Debus, Anderson, Storch, Gagner, and Mikkelsen teach the claimed method of steps in claims 5 and 6, and Debus teaches the limitations of claim 3.  Therefore, Debus, Anderson, Storch, Gagner, and Mikkelsen teach the system or apparatuses to implement the claimed method of steps in claims 15 - 17.

 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Debus in view of Anderson in further view of Storch in further view of Gagner in further view of Loriot (US Patent No. 5027416).
	
Regarding claim 9,
Debus, Anderson, Storch, and Gagner teach the limitations of claim 1 which claim 9 depends. They do not teach that the camera is adjust so that the distance above the surface of the cutting plan and resolution can detect a pixel area of 0.5  to 1 mm. However, Loriot does teach that the digital images having pixels, each pixel representing an area element on the work plane (2); wherein the method comprises selecting the camera chip resolution and the optics as well as the distance of the first camera (9) to the upper surface (3) of the work plane (3) such that the size of an area element is in the range of 0.5 to 1 mm.  (Col. 2, lines 51 – 62: “When the templates are manually positioned by specialists on the sheet or plate material to be cut up (e.g. an animal hide), and after the templates have been put into place, the camera reads the marking means on the templates and thereby determines the shape and the position of the templates. This information, together with the identification of each sheet or plate (e.g. hide) is stored in a computer memory. It is thus possible to store several cut out plans associated with a corresponding number of individual sheets or plate of material to be cut up, and to start the cutting operation itself at some later time.” Col. 2, lines 42 - 50: “The camera used, whether a linear camera or a matrix camera, comprises a plurality of photosensitive elements such as diodes disposed along a line or along a matrix of n lines by m columns. The camera is placed at a suitable distance above the cutting out plane, with each diode arranged to respond to light from an area of 1 mm.times.1 mm, for example, thereby giving a reading accuracy which is compatible with the cutting out accuracy obtained using a laser.” ) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of a cutting device that uses a camera that reads fiducials as in Debus with a bar code that has dark frame surrounding a bright frame with a symmetrical dimensions about a center line as in Anderson with a bar code that has equal white and black widths as in Storch with determine the correct orientation of a fiducial by the use of a square as in Gagner with a camera that is able to adjust for a resolution and distance so that it can read pixels of nearly 1 mm on the cutting sheet as in Loriot in order to have an accurate reading which is compatible with the cutting out accuracy using a laser. (Col. 2, lines 49 – 50)


Allowable Subject Matter

Claims 10 – 12 are allowed. The prior art does not disclose in the context of a cutting apparatus that comprises a camera that reads a fiducial the details of the fiducial according to specific dimension as disclosed in the last 6 lines of claim 10.  Claims 11 and 12 depend on claim 10 and therefore is also allowable. Claim 20 depends on claim 13 and is objected to as it details a fiducial according to specific dimensions of the dark frame and bright and dark fields along a straight line being in a very specific range.  No prior art discloses these specific dimensions. Reasons for allowance will be held in abeyance pending final recitation of the claims if claim 20 limitation are added to the independent claim.  Claim 21 is also objected to as it also contains specific dimensions and therefore is allowable if added to the independent claim 13. 

Response to Arguments

Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply in light of the new reference being used in the current rejection necessitated by amendment.  The reference of Gagner teaches the amended portion of claim 1 and some elements of claim 13 as rejected herein.  Applicant stated that the subject matter of objected to claim 20 has been added to claim 13; however, not all of the claim 20 elements were added to claim 13.  Therefore claim 13 still is rejected under both 35 USC 112(b) and 35 USC 103 herein.   Anderson teaches the first portion of the amended limitations of claim 13 as cited herein.   

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Debus Par. 0001: “The present disclosure is directed to the field of commercial and digital cutting, and more particularly to a computerized camera system for cutting tables.” Par. 0010: “…a method for calibrating a cutting machine.”